IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41339
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ DARUD GALVEZ-VILLALOBOS,
also known as Ricardo Ortiz-Pagunda,
also known as José Galvez-Villalobos,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-151-1
                      --------------------
                         August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Jose Darud Galvez-Villalobos (Galvez) appeals from his

conviction for illegal reentry following deportation in violation

of 8 U.S.C. § 1326.   Galvez argues that the indictment is

fundamentally defective because it fails to allege that he had

the specific intent to reenter this country without authorization

from the Attorney General, but he acknowledges that this argument

is foreclosed by our decision in United States v. Trevino-

Martinez, 86 F.3d 65, 69 (5th Cir. 1996).     See also United States


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-41339
                               -2-

v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).   He raises his

contention solely to preserve it for review by the Supreme Court.

Accordingly, the decision of the district court is AFFIRMED.